Proceeding under article 78 of the Civil Practice Act, to review a determination of the Zoning Board of Appeals of the Town of New Castle, Westchester County, granting a variance and permitting the use of an improved parcel of land located in a residential district as a research laboratory under certain definite restrictions. Determination unanimously confirmed, with one bill of $50 costs and disbursements to respondents. No opinion. Present — Carswell, Acting P. J., Johnston, Nolan, Sneed and Wenzel, JJ.